 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANUEL CALDERA,                                    No. 2:19-CV-0047-WBS-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    SNYDER, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendants’ motion to modify the schedule (ECF

19   No. 26).

20                   Pursuant to the court’s June 12, 2019, scheduling order, the parties were permitted

21   to conduct discovery through October 14, 2019. Defendants seek modification of the schedule to

22   allow time for additional discovery following the court’s ruling on plaintiff’s motion for a

23   protective order related to plaintiff’s deposition. By separate order issued herewith, the court has

24   appointed limited purpose counsel and granted plaintiff’s motion for a protective order.

25   Accordingly, and for good cause shown, the court will also grant defendants’ motion to modify

26   the current litigation schedule.

27   ///

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     Defendants’ motion to modify the schedule (ECF No. 26) is granted.

 3                  2.     The parties may conduct discovery until June 1, 2020. All requests for

 4   discovery pursuant to Fed. R. Civ. P. 30, 31, 33, 34, 36, and 45 shall be served by this discovery

 5   cut-off date. Any motions necessary to compel discovery shall be filed within 60 from this cut-

 6   off date.

 7                  3.     All dispositive motions shall be filed within 90 days after the discovery

 8   cut-off date specified above.

 9                  4.     At a later stage in the proceedings, the court will issue a final scheduling

10   order.

11

12

13   Dated: November 14, 2019
                                                           ____________________________________
14                                                         DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
